NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AYSE SEN,                                       No. 20-55857

                Plaintiff-Appellant,            D.C. No. 3:16-cv-01486-JAH-JLB

 v.
                                                MEMORANDUM*
AMAZON.COM, INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Southern District of California
                    John A. Houston, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Ayse Sen appeals pro se from the district court’s summary judgment in her

action alleging Lanham Act and state law claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Surfvivor Media, Inc. v. Survivor Prods., 406

F.3d 625, 630 (9th Cir. 2005). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Sen’s Lanham Act

claims because Sen failed to raise a genuine dispute of material fact as to whether

defendant’s conduct was likely to confuse consumers about the source of Sen’s or

her competitors’ products. See Multi Time Mach., Inc. v. Amazon.com, Inc., 804

F.3d 930, 936-37 (9th Cir. 2015) (explaining that for keyword advertising Lanham

Act infringement claims, including where a plaintiff alleges “initial interest

confusion,” “the likelihood of confusion will ultimately turn on what the consumer

saw on the screen and reasonably believed” and summary judgment “is appropriate

if there is clear labeling that avoids likely confusion”).

      The district court properly granted summary judgment on Sen’s tortious

interference claim because Sen failed to raise a triable dispute as to whether

defendant’s “conduct was wrongful by some legal measure other than the fact of

interference itself.” Korea Supply Co. v. Lockheed Martin Corp., 63 P.3d 937,

950, 953-54 (Cal. 2003) (citation and internal quotation marks omitted) (elements

of an intentional interference with prospective economic advantage claim under

California law).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as meritless Sen’s contentions that the district court treated her


                                           2                                      20-55857
unfairly as a pro se litigant and violated her Sixth Amendment rights.

      Sen’s request for judicial notice, set forth in the opening brief, is denied as

unnecessary.

      AFFIRMED.




                                          3                                     20-55857